Public Utilities Commission, No. 09-1095-EL-RDR. This cause is pending before the court as an appeal from the Public Utilities Commission of Ohio and is scheduled for oral argument on Tuesday, March 22, 2011.
Upon consideration of Industrial Energy Users-Ohio’s application for dismissal of its cross-appeal, it is ordered by the court that the motion is granted.
It is further ordered by the court, sua sponte, that this case is consolidated with case Nos. 2009-2060 and 2010-0723 for oral argument only. Pursuant to S.Ct.Prac.R. 9.5, each side shall be allotted 15 minutes for oral argument. The January 10, 2011 scheduling order is hereby vacated, and Columbus Southern Power Company and Ohio Power Company shall argue as appellants in the consolidated oral argument. All other parties may argue as appellees.